         Case 1:19-cv-11234-PAE Document 55 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREGORY BOECKEL and
 ANDREW M. THALER, as Trustee,
                                                                          19 Civ. 11234 (PAE)
                                         Plaintiffs,
                         -v-                                                  ORDER

 LONG ISLAND RAILROAD COMPANY,

                                         Defendant.


PAUL A. ENGELMA YER, District Judge:

        This case is confirmed to begin a jury trial on September 1, 2021. To enable the court to

resolve all outstanding exhibit objections prior to trial, within one week of the date of this order,

counsel are directed to file a joint letter on the docket (1) attaching any exhibits to which a party

has objected in the joint pretrial order, see Dkt. 41; and (2) for each exhibit, setting out (a) the

basis for the objection, and (b) the proponent's response. Counsel do not need to include in this

letter any exhibits that were the subject of the since-resolved motions in limine. See Dkt. 48.

       SO ORDERED.


                                                               Paul~~l~;er           L~c
                                                               United States District Judge

Dated: July 26, 2021
       New York, New York
